Citation Nr: 0505826	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, as due to service-connected bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, as due to service-connected bilateral foot 
disorder.

3.  Entitlement to an increased evaluation for right foot 
hallux varus with digit contraction, currently rated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for left foot 
hallux abducto-valgus with digit contraction, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1953 
to March 1956.  

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in Togus, Maine (RO).

An April 2004 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to the issues being addressed in 
this action and remanded the issues of entitlement to 
extraschedular evaluations for service-connected bilateral 
foot disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004) to the RO for additional development.  
The veteran appealed the denials of the issues being 
addressed in this action to the United States Court of 
Appeals for Veterans Claims (Court).  The April 2004 Board 
decision was vacated as to these issues and remanded by a 
Court Order in October 2004, based on the October 2004 Joint 
Motion To Partially Vacate and Remand (Joint Motion).  

A letter was sent to the appellant's attorney on October 28, 
2004 in which she was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of her appeal prior to the Board's readjudication.  No 
additional medical evidence was received on behalf of the 
appellant.  

The issues of entitlement to extraschedular evaluations for 
service-connected bilateral foot disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) are still on appeal but 
have not been readjudicated by the RO in compliance with the 
April 2004 Board remand.  Therefore, these issues will not be 
addressed in this appellate action. 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of the evidence needed to substantiate the claim and 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

According to the October 2004 Joint Motion, the Board failed 
to explain in its April 2004 decision how the April 2002 RO 
letter satisfied the enhanced notice requirements of the 
VCAA, by not informing the veteran what specific evidence is 
still needed to substantiate each of her claims and which 
portion, if any, she is responsible for providing and which 
portion, if any, VA will attempt to obtain on her behalf.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the RO because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
completely fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Additionally, the October 2004 Joint Motion includes a 
notation that there was no indication in a August 2002 VA 
examination, conducted in response to the Board's December 
2000 remand, that the examiner attempted to address the 
concerns raised in the Board's December 2000 remand.  This 
notation in the Joint Motion appears to be in reference to 
questions raised in the remand about whether the veteran had 
a current disability of the knees and/or hips, and, if so, 
whether such disability was caused or aggravated by the 
veteran's service-connected foot disabilities.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

Based on the October 2004 Court Order, this case is being 
remanded for the following action:  

1.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and non-VA, who have treated her since 
August 2002 for foot, knee, and/or hip 
disabilities.  After securing the necessary 
authorization, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran of this and provide her an 
opportunity to submit copies of the 
outstanding medical records.

2.  Thereafter, the veteran must be afforded 
a VA orthopedic examination to determine the 
nature and etiology of any current disability 
affecting her knees and/or hips and to 
determine the severity of her service-
connected bilateral foot disability.  It is 
imperative that the examiner reviews the 
evidence in her claims file in conjunction 
with the examination.  All appropriate tests 
and studies, to specifically include x-rays 
of the hips, knees, and feet, if deemed 
warranted, must be conducted; all clinical 
findings must be reported in detail; and all 
such findings must be correlated to a 
specific diagnosis, versus a mere symptom, if 
possible.  With respect to the veteran's 
service-connected bilateral foot disorder, 
the examiner must comment upon whether the 
disorder of the right and left foot results 
in severe impairment or actual loss of use of 
the right and/or left foot.  With respect to 
any disorder of the hips or knees diagnosed, 
the physician must render an opinion, 
following the examination of the veteran and 
review of her pertinent medical history, as 
to whether any disorder found was caused or 
aggravated (worsened) by her service-
connected bilateral foot disability.  If 
aggravation of a knee or hip disability is 
found, the examiner must attempt to quantify 
the degree of additional disability resulting 
from the aggravation.  All examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached, must be set forth in a typewritten 
report.

3.  The RO must notify the veteran that it is 
her responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2004).  
In the event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
veteran should be informed of what 
specific evidence is still needed to 
substantiate each of her claims, to 
include the requirements of secondary 
service connection and the criteria of 
Diagnostic Code 5284; which portion, if 
any, she is responsible for providing; 
and which portion, if any, VA will 
attempt to obtain on her behalf.  

5.  After the above developments have been 
completed, the RO should then readjudicate 
the appellant's claims for service connection 
for a bilateral hip disorder, as due to 
service-connected bilateral foot disorder; 
service connection for a bilateral knee 
disorder, as due to service-connected 
bilateral foot disorder; an increased 
evaluation for service-connected right foot 
disorder; and an increased evaluation for 
service-connected bilateral left foot 
disorder, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If any of the benefits sought on appeal 
remains denied, the appellant and her 
attorney should be provided a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



